Dismissed and Memorandum Opinion filed March 8, 2007







Dismissed
and Memorandum Opinion filed March 8, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00164-CV
____________
 
LARRY PICKARD,
Appellant
 
V.
 
GOLDBERG B=NAI B=RITH TOWERS,
Appellee
 

 
On Appeal from the County Civil
Court at Law No. 2
Harris County, Texas
Trial Court Cause No.
831,671
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed February 8, 2006.  The clerk=s record was filed on March 31,
2006.  No reporter=s record was taken.  Appellant=s brief was originally due on June
21, 2006.  Three extensions were granted until October 2, 2006.  




On
October 2, 2006, appellant tendered a brief that did not comply with Tex. R. App. P. 9.3 and 9.4.  The brief
was returned and appellant was directed to file a corrected brief on October
12, 2006.  On October 17, 2006, appellant tendered another brief.  On October
26, 2006, the court issued an order, advising appellant that the brief was not
in compliance with Rule 38 in that it failed to include a table of contents, a
list of issues presented, and a statement of facts supported by record
references.  Tex. R. App. P. 38.1(b),
(e), (f).  Additionally, the brief failed to provide a clear and concise
argument for each contention made with appropriate citations to the record and
to authority.  Tex. R. App. P. 38.1(f),
(h).  Appellant=s brief also failed to comply with Rule 9.4 in that it did
not include durable front and back covers.  Tex.
R. App. P. 9.4(f).  The court ordered appellant to file an amended brief
in compliance with the rules on or before November 9, 2006.  Appellant was
granted one extension until December 11, 2006.  On January 25, 2007, the court
denied appellant=s next motion for extension and issued an order threatening
dismissal if the amended brief was not filed by February 8, 2007.  See Tex. R. App. P. 42.3(b).  
On
February 8, 2007, appellant filed a AMotion to Restrain Foreclosure of
Cause,@ complaining that his word processor
was not working and requested an unspecified amount of time to file the amended
brief.  As of this date, no brief has been filed.  
The
court has been generous in granting extensions of time to file the brief. 
Approximately nine months have elapsed since appellant=s brief was originally due to be
filed.  Appellant=s February 8, 2007, motion does not reasonably explain the
delay in filing a brief.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed March
8, 2007.
Panel consists of Justices Yates, Anderson, and
Hudson.